DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: The scope and boundary of the term “destined” is unclear.  It’s not readily clear if the relationship between claimed elements are being positively claimed or if a functional use is being claimed.  For the purpose of examination, the limitation is considered to be --configured--. Line 3, it’s unclear if the limitations “at least a first segment and a second segment” is referencing the previously recited precast concrete segments.
With regard to claim 2: Lines 2-7 of the claim, the limitation “the mould” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the at least one mould-- for consistency of the claim language. Line 8, the limitation “the respective geometries of complementary shapes” lacks sufficient antecedent basis.

With regard to claim 4: Lines 2-5 of claim, the limitation “the mould” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the at least one mould-- for consistency of the claim language.  Line 5, it’s unclear if the limitation “a mould” is referencing the previously recited at least one mould.  For the purpose of examination, the limitation is considered to be directed to --the at least one mould--.
With regard to claims 7-9: The limitation “the corresponding face of the corresponding segment” lacks sufficient antecedent basis. The limitation “the mould” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the at least one mould-- for consistency of the claim language.  
With regard to claim 10: The scope and boundary of the term “destined” is unclear.  It’s not readily clear if the relationship between claimed elements are being positively claimed or if a functional use is being claimed.  For the purpose of examination, the limitation is considered to be --configured--.
The limitation “the mould” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the at least one mould-- for consistency of the claim language.  
	With regard to claims 11-12: The limitation “the mould” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the at least one mould-- for consistency of the claim language.  
	With regard to claim 13: The scope of the limitations “an upper average plane” and “a lower average plane” is unclear.  It’s not readily clear as what an average plane is or how it is determined.  The limitation “0,5 milliradian” is unclear.  It’s unclear if the value recited is meant to be a range or decimal.  
	With regard to claim 14: Line 4, the scope of the term “inferior” is unclear.  It’ not readily clear if a value greater or less than is considered inferior.  Line 4, the reference character “Si” should be placed in parenthesis or removed from the claim.
With regard to claim 15: Lines 1-2, it’s unclear if the limitation “a tower” is referencing the tower of claim 1.  Lines 3-4, it’s unclear if the limitation “at least a first and second segments” is referencing the first and second segments of claim 1.   Last line of the claim, the limitation “the segments” lacks sufficient antecedent basis. Examiner suggests amending claim 15 to be dependent upon claim 1 and instead positively claimed the relationship between concrete segments for clarity and precision. The scope and boundaries of the term “destined” is unclear.  It’s not readily clear if the relationship between claimed elements are being positively claimed or if a functional use is being claimed.  For the purpose of examination, the limitation is considered to be --configured--.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 211975282 U).
With regard to claim 1: Wang et al. discloses method of manufacturing precast concrete segments (8) destined to form all or part of a tower (figs. 1-2), the segments (3, multi-cavity combined shells) being destined to be superimposed within the tower, the method comprising, for at least a first segment (A) and a second segment (B) destined to be adjacent in the tower, the first segment (A) being 

    PNG
    media_image1.png
    826
    547
    media_image1.png
    Greyscale

Fig. 1: Wang et al. (CN 211975282 U)
With regard to claim 2: Wang et al. discloses a step of manufacturing the first portion of the mould used for forming the first segment (A) and the second portion of the at least one mould (2, 
With regard to claim 3:  Wang et al. discloses that the first portion of the at least one mould (2, combined tower cylinder) used for forming the first segment (A) and the second portion of the at least one mould (2) used for forming the second segment (B) are simultaneously formed in contact with one another (fig. 1).
With regard to claim 4: Wang et al. discloses a first element (3) among the first portion of the at least one mould (2) used for forming the first segment (A) and the second portion (3) of the at least one mould (2) used for forming the second segment (B) is initially made and a second element (3, another of the multi-cavity shells) among the first portion of the at least one mould (2) used for forming the first segment (A) and the second portion of the at least one mould (2) used for forming the second segment (B) is made by casting using the at least one mould (2) which includes the first element configured so as to generate the geometry of the second element by shape complementarity (fig. 1).
With regard to claim 7:  Wang et al. discloses that the first portion of the at least one mould (2) used for forming the first segment (A) and the second portion of the at least one mould used for forming the second segment (B) define the entirety of the corresponding face of the corresponding segment (figs. 1-2).
With regard to claim 8: Wang et al. discloses the segments (A and B) have a general cylindrical shape (fig. 1), the first portion of the at least one mould (2) used for forming the first segment (A) and the second portion of the at least one mould (2) used for forming the second segment (2) each including 
With regard to claim 9: Wang et al. discloses that the first portion of the at least one mould (2)  used for forming the first segment (A) and the second portion of the at least one mould (2) used for forming the second segment (B) define solely part of the corresponding face of the corresponding segment (figs. 1-2).
With regard to claim 10: Wang et al. discloses that the first portion of the mould used for forming the second segment (B) exhibits a geometry having a shape complementary to that of a geometry of a second portion of a mould used for forming a third segment (C) destined to be adjacent to the second segment (B) within the tower and to be located above the second segment (B), said second portion of the mould (2) used for forming the third segment being configured to define a lower face of the third segment.
With regard to claim 11: Wang et al. discloses that the at least one mould (2) used for forming the first segment (A) and the at least one mould (2) used for forming the second segment (B) are a same mould as part of combined tower cylinder (figs. 1-2).
With regard to claim 12: Wang et al. discloses that the at least one mould (2) used for forming the first segment (A) and the at least one mould used for forming the second segment (B) are different moulds as the first and second segments (A and B) are formed from different multi-cavity combined shells (figs. 1-4).
With regard to claim 13: As best understood, Wang et al. disclose at least for one considered segment among the first or second segment (A or B), an angle defined between an upper average plane defined by the upper face of the considered segment and a lower average plane defined by the lower face of the considered segment is inferior to 0.5 milliradian.
With regard to claim 14: Wang et al. discloses  at least for one considered segment among the first or second segment (A or B), the drift of said considered segment, which corresponds to a vertical misalignment between the upper face and the lower face of the segment, is inferior to 5 mm during a state of normalcy where no loading is applied.
With regard to claim 15: Wang et al. discloses a method of manufacturing a tower, the tower comprising a plurality of superimposed precast concrete segments (A, B, and C), the method comprising: 
using the method according to claim 1, manufacturing at least a first and a second segments (A and B) configured to be adjacent in the tower, the first segment (A) being configured to be located underneath the second segment (B), and 
- superimposing the segments including the first and second segments (A and B) to form the tower (figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 211975282 U).
With regard to claims 5-6: Wang et al. discloses the segments comprising keys on side faces defined by a mortise and a tenon respectively (see fig. 5).
Wang et al. does not disclose the respective geometries of the upper face of the first segment and of the lower face of the second segment define at least one shear key when cooperating with one another. Wang et al. does not disclose that the shear key is defined by a mortise and a tenon. 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available means connecting segments for ease of alignment and installation. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from including shear keys on the upper face of the first segment and of the lower face of the second segment to aid in alignment and installation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to towers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633